Chambers, J.,
delivered the opinion of this court.
The grounds of the decision are, that the paper offered, with the oral testimony, had a direct influence on the issue, which was, whether the collector had “collected and received” the money mentioned in the replication. It was admissible evidence, and might be made by the jury the foundation of a verdict. It was as competent as evidence against the surety, as it would have been against the principal. The agency of the deputy had not ceased, but was in fact afterwards recognized by his principal.
The court in effect decided against this primafacie evidence, that the jury must find for the defendant, and in that, the court erred. There is no other question which can be raised in this case.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.